Order unanimously reversed and the motion granted in so far as to direct the board of elections to print upon the official primary ballots in all the said election districts except the 47th and 49th the names of the candidates for county committeemen appearing on the petitions which bear the names Robert T. Bess, Joseph P. McCole and Freda Ducker as a committee to. fill vacancies, upon the ground that the record fails to disclose a sufficient basis for the action of the board of elections in rejecting the petitions or for the order of the court in upholding the board’s action. Present — O’Malley, Glennon, Dore, Cohn and Callahan, JJ.